Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Starsha Sewell appeals the district court’s order denying her Fed.R.Civ.P. 60(b)(1) motion seeking relief from the district court’s order remanding this action to the state court. We have reviewed the record and find that Sewell failed to make the showing necessary to obtain relief pursuant to Rule 60(b). See Dowell v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir.1993). Accordingly; the district court did not abuse its discretion, and we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the *258materials before this court and argument would not aid the decisional process.

AFFIRMED.